The appeal taken by the relatrix from the judgment of the Twenty-first Judicial District Court having been dismissed ex proprio motu by the Court of Appeal for the Second Circuit because of the lack of certain documents in the record, including the original judgment appealed from (a certified copy of this judgment was in the record), she moved for a rehearing, alleging that the documents had been omitted through no fault of hers or of her attorneys, and asked that the case be remanded to the district court so that the transcript might be completed. This rehearing was denied and the relatrix applied to this court for and was granted a writ of certiorari in order that the judgment of the Court of Appeal might be reviewed. *Page 1028 
The Court of Appeal was without authority, under the express provisions of Act No. 234 of 1932, to dismiss the appeal in this case without first having granted the appellant "at least two additional days, exclusive of Sundays and holidays, to cure and correct any and all the informalities and irregularities" in the record. Sanders v. Wyatt, 187 La. 80, 174 So. 161; and Nunez v. Serpas, 198 La. 415, 3 So. 2d 673. See, also, Stockbridge v. Martin, 162 La. 601, 110 So. 828.
For the reasons assigned, the case is remanded to the Court of Appeal for the First Circuit for further proceedings consistent with the views herein expressed, costs of this writ to be borne by the respondent.